DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1-11, 13-20 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, 6 and 11 recite the limitation, “substantially visible.”  This limitation is new matter.  Applicant’s specification does not disclose that the food product contained in the plurality of unsealed sealable receptacles, as recited in claims 1 and 6, is visible.  That is, there is not seen to be any disclosure in the specification, as filed, where the pouches are transparent, translucent, see through or any similar language to suggest the contents can be visible there-through.  Applicant’s figures, on their own, are not seen to be sufficient to reasonably support the above limitation as there is not seen to be any specificity in the description of the drawings that the figures intend to show that the contents are visible within the plurality of receptacles.  Applicant’s specification at page 6, lines 27-29 recites that the bottom web 42 and top web 44 may be a clear single or multilayer film.  This suggests that the outer “first” packaging component can be a transparent package but does not suggest that the contents are visible within the inner receptacles 24.  On page 6, lines 4-11, the specification discusses the materials of the receptacles 24 but does not provide any specificity that the contents are visible therein.  The specification can support that the plurality of receptacles are visible within the first packaging component but does not reasonably support that the food is visible within the unsealed receptacles.
Claim 1 recites the limitation, “the inert gas flows from the internal cavity of the first packaging component to the interior of each receptacle primarily through the respective opening of each receptacle.”  Claim 11 also recites “in fluid communication with the interior of each of the plurality of receptacles primarily through the opening in opening of the receptacles allows for exposure of the receptacles to atmosphere and for removal of atmospheric air.  Therefore, Applicant’s specification does not clearly support the limitation “primarily” as this would imply that the flow of inert gas or the fluid communication can occur by means other than the unsealed opening; however there is no specificity in this regard.  This rejection can be overcome by deleting the term “primarily.”
Claims 2-5, 7-10, 13-20 are rejected based on their dependence to a rejected claim.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation, “the perishable food product” on line 5; and “the perishable food product portion” on line 14-15.  Claim 8 also recites, “the perishable food product” on lines 2 and 4.  These limitations lacks proper antecedent basis.  This rejection can be overcome by amending the above limitations to refer to the food product being the sliced perishable food product 
Claim 6 recites “the food product” on line 6-7 and 10.  This limitation lacks proper antecedent basis.  This rejection can be overcome by amending the limitation to recite, “the sliced perishable food product portions.”
Claims 7-9 are rejected based on their dependence to claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 6, 8-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DelDuca (US 6231905) in view of Carr (US 6054153), D’Souza (WO 2016083849) and Petersen (EP 391712).
Regarding claim 1, DelDuca discloses a sealed package (see figure 7) for extending the shelf life of perishable food products (see column 1, lines 5-12: “the present invention relates generally to systems and methods of making modified atmosphere packages for extending the shelf life of raw meats or other food.”) comprising a first packaging component defining an internal cavity (12); an air tight seal about the internal cavity of the first packaging component (see at least, column 5, lines 7-22); an inert gas disposed within the internal cavity of the first packaging component (column 5, line 50 to column 6, lines 3); a plurality receptacles disposed within the internal cavity of the first packaging component (see figure 7).  
DelDuca further discloses the plurality receptacles having one or more walls formed of a plastic film (column 4, lines 12-50) defining an interior within which a food product is contained; wherein the interior of each receptacle is in fluid communication with the internal cavity of the first packaging component (column 4, lines 26-30, 40-43).  
Claim 1 differs from DelDuca in specifically reciting, that the receptacles have an opening at an edge of the one or more walls configured to accommodate passage of the sliced food product into the interior; and wherein the interior of each receptacle is in fluid communication with the internal cavity of the first packaging component through the opening and wherein the inert gas flows from the internal cavity of the first packaging component to the interior of each receptacle primarily through the respective opening of each receptacle when the opening is in an unsealed configuration and that the food product is a sliced food product that is substantially visible.
Regarding an opening at an edge of the one or more walls configured to accommodate passage of a sliced food product into the interior, it is noted that DelDuca not be covered with a patch or label composed of TYVEK spunbonded olefin, paper or plastic to prevent meat juice from leaking out of the compartment through the holes (column 9, lines 1-3 and lines 26-30).  This further teaches larger openings through which a sliced food product would be capable being introduced into the container.  Carr also suggests ground meat (column 2, line 13), which could be capable of being introduced through the larger openings.  The wall as shown in figure 5B item 18 of Carr, is also seen to have an edge at which there is an opening.  Therefore, Carr teaches one or more walls defining an interior within which a food product is contained and an opening at an edge of the one or more walls configured to accommodate passage of the food product into the interior; wherein the interior of each receptacle is in fluid communication with the internal cavity of the first packaging component through the opening.   Using Carr’s configuration for DelDuca’s receptacles would have been obvious to one having ordinary skill in the art as a substitution of one expedient for another, both recognized for allowing an inert gas that is within the outer package to flow into the interior of the individual inner unsealed receptacles.  
Further regarding the particular structure of the plurality of receptacles, it is additionally noted that DelDuca at column 4, lines 12-15 teaches that the “inner package” can be a bag instead of a tray.  Carr similarly teaches that “inner package” can be a bag instead of a tray (see column 4, lines 49-52).  It would have been obvious 
Nonetheless, D’Souza further evidences and teaches the use of reclosable bags (see page 5, lines 1-4) having one or more walls defining an interior and an opening at an edge of the one or more walls (see figure 2)  and that can be used for storing sliced foods (see page 4, lines 6-7; page 5, lines 11-14).  D’Souza further teaches that such reclosable bags can be advantageous over conventional trays due to improved display options as well as reduced environmental impact (see page 1, lines 21-23), reduced space (page 2, lines 1-4) and ease of filling (see page 2, lines 5-14); and can be used in a similar manner as the aforementioned trays.  D’Souza further teaches that such bags can allow for visibility of the contents therein (see page 5, lines 26-29) and which can have a preserving gas therein (see page 7, lines 6-9).  Petersen has been further relied on to teach achieving a similar result of extending the shelf life of the food product by placing a container having an opening through which food (column 3, lines 28-31) can be introduced (column 1, line 51 to column 2, line 2), into an outer container comprising a controlled atmosphere.  The controlled atmosphere is used for also extending the shelf life of the food (see the abstract, column 3, lines 1-7; column 4, lines 7-41).  
Petersen thus further evidences that the opening to the inner receptacle can remain open in order to allow for the inert gas that is in the outer package to flow into the open inner receptacle.
The DelDuca/Carr combination already teaches that the inert gas can flow into unsealed inner receptacles because the combination teaches flushing the outer packaging with a modified atmosphere gas (see DelDuca at column 8, lines 15-19) and 
The DelDuca/Carr combination also suggests that the plurality of receptacles can be bags and in view of Petersen the combination further suggests that an opening of the receptacle can be used in combination with the inert atmosphere of an outer package for extending the shelf life of the food within the receptacle.  D’Souza further evidences that transparent bags have been desirably used for storing foods due to improved display options, reduced environmental impact and ease of filling.  Therefore, to modify the DelDuca/Carr combination and to use a receptacle such as a transparent recloseable bag as taught by D’Souza, having an opening through which the food product can be placed and which can be used for providing the gas exchange desired by DelDuca would thus have been obvious to one having ordinary skill in the art as a substitution of one conventional type of container for another, recognized for being used for storage of similar products; and where the transparent bag can be advantageous for viewing the contents therein.
Regarding the interior of each receptacle being in fluid communication with the internal cavity of the first packaging component through the opening and wherein the inert gas flows from the internal cavity of the first packaging component to the interior of each receptacle primarily through the respective opening of each receptacle when the opening is in an unsealed configuration, the combination is seen to suggest this 
Regarding the food product being a sliced perishable food product, it is noted that DelDuca is not seen to be limiting as to the particular types of foods that can be packaged.  That is, on column 1, lines 5-11, DelDuca teaches that the invention relates to modified atmosphere packages for extending the shelf life of raw meats or other food.  In this regard, D’Souza teaches that the food product can be strips of chicken or small chicken fillets or diced chicken (see page 5, lines 11-14).  Additionally, Petersen further evidences that the concept taught by the DelDuca/Carr of having a modified atmosphere surround open inner receptacles has been equally applicable to sliced deli meat (see Petersen column 3, lines 4-7, 28-39).  To thus modify the DelDuca/Carr combination and to package sliced perishable foods such as sliced meat would thus have been obvious to one having ordinary skill in the art, as a substitution of one conventional type of food for another, both benefitting from being placed in a modified atmosphere packaging.
Regarding claim 3, DelDuca teaches the first packaging component comprises a pouch formed of a web of packaging (see the figures).
Regarding claim 5, in view of DelDuca, Carr, D’Souza and Petersen, the combination teaches the plurality of receptacles comprise a plurality of bags each having a reclosable seal disposed about the opening. (see D’Souza at page 5, lines 1-4).
Regarding claim 6, DelDuca teaches a method of preparing a plurality of portions of a perishable food product (see at least figure 7 multiple food portions).  DelDuca 
Regarding the limitation of “wherein each of the plurality of unsealed, sealable, receptacles comprises a first and second wall joined together along three common edges defining the interior and a closure disposed about an opening at a fourth common edge configured to accommodate passage of the food product into the interior, wherein the opening defines a length extending from a first end of the opening to an opposing second end of the opening, and the length of the opening is greater than a shortest linear dimension of the food product portion, measured along an outer surface of the perishable food product portion” and the product being substantially visible, the claim differs from DelDuca in this regard.
However, DelDuca teaches that the inner packages can be bags instead of trays, as already discussed above with respect to claim 1.  As such, it would have been obvious to one having ordinary skill in the art that a bag can have a first and second wall joined along three edges and an opening at a fourth edge.  Nonetheless, D’Souza teaches that the pouches can be formed from a single sheet that is folded and sealed to itself (see page 4, lines 25-26) and where the bag is transparent such that the contents are substantially visible as already discussed above with respect to claim 1.  D’Souza 
Regarding the opening, Carr, D’Souza and Petersen have been relied on as already discussed above with respect to claim 1 to suggest that the inner receptacles can be bags, and that the inner receptacles can have an opening that remains unsealed so as to allow the controlled atmosphere gas to flow into the inner receptacles and where the opening can be configure dto accommodate passage of the food.  Therefore, in view of D’Souza, Petersen and Carr, it would have been obvious to one having ordinary skill in the art to use an open bag for the same purpose as taught by DelDuca and Carr of extending the shelf life of the food product using an inert gas atmosphere.  
Further regarding the dimension of the opening being greater than a shortest linear dimension of the food product portion, it is noted that the combination teaches a bag having an opening which would obviously have had a greater dimension than that of the food.  It is also noted that dices and strips as taught by D’Souza can also be construed as slices, and which can vary in size so as to have a dimension smaller than that of the opening taught by the combination.  As discussed above with respect to claim 1, D’Souza and Petersen are seen to teach sliced foods.
Further regarding “wherein the interior of each receptacle is in fluid communication with the cavity of the package through the opening of the receptacle,” 
Regarding claim 8, in view of D’Souza, the combination teaches that the perishable food product is placed into the interior of recloseable bag-type receptacles.
Regarding claim 9, DelDuca teaches the modifying atmosphere within the cavity of the package is carried out by gas flushing the interior of the package (see column 5, line 50 to column 6, line 3), which can include evacuating the interior, as recited in claim 10 (see column 5, lines 50-53).
Regarding claim 11, the combination as applied to claims 1 and 6 has been incorporated herein.  DelDuca teaches a packaging for extending the shelf life of perishable food products, comprising a plurality of receptacles each of which defines an interior within which a portion of a perishable food is contained (see figure 7).  DelDuca further teaches a package defining an internal cavity, wherein the plurality of receptacles are contained within the internal cavity (figure 7) such that the interior of each of the plurality of receptacles open to the internal cavity of the package (see column 4, lines 40-43 – small holes punched into the film; see also Carr as discussed above with respect to claim 1); and a modified atmosphere contained within the internal cavity of the package and a seal that closes the internal cavity and contains the modified atmosphere there within (see the discussion above with respect to claim 1), wherein the seal that closed the internal cavity of the package maintains the modified atmosphere within the internal cavity of the package in fluid communication with the interior of each of the plurality of receptacles through the opening.  That is, DelDuca and 
Regarding the limitation of each of the  plurality of receptacles has “a first and second wall joined along three common edges defining an interior within which a portion of a perishable food product is contained and is substantially visible and an unsealed closure disposed about an opening at a fourth common edge of the receptacle configured to accommodate passage of the portion of a perishable food product into the interior,” DelDuca, Carr, D’Souza and Petersen have been relied for reasons discussed above with respect to claims 1 and 6 and have been incorporated as such herein.    
Regarding claim 13, DelDuca teaches that the modified atmosphere comprises an inert gas, such as nitrogen and carbon dioxide (see column 6, lines 1-3).
Regarding claims 17 and 18, it is noted that the combination teaches that the outer package can be a bag.  Such bags would obviously have had an open, which can be recloseable in some form and therefore, reads on the claim limitation of “a recloseable opening.”
Regarding claim 19, Petersen teaches that the food can be sliced deli meat (see column 3, lines 4-7, 28-39).  As DelDuca is not seen to be limiting as to the particular food to be packaged (see column 1, lines 5-15, “other food”) and as DelDuca and Petersen teach the use of modified atmosphere to communicate with an open inner container for extending the shelf life thereof, modification of DelDuca to package sliced deli meat would have been obvious to one having ordinary skill in the art as a substitution of one conventional type of food for another, both recognized to benefit from a similar packaging configuration.

Claims 2, 4, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1 and 11 above, which relies on DelDuca (US 6231905) as the primary reference, and in further in view of Garwood (US 7205016).
Regarding claim 2, while DelDuca teaches a flexible pouch as the first packaging component, the claim differs in specifically reciting that the first packaging component comprises a package formed of a pair of sealed webs of packaging material.
Claim 4 differs from DelDuca in specifically reciting that the first packaging component comprises a preformed tray.
It is noted however, that Garwood further evidences that trays formed of two webs of material (see figure 243 and column 140, line 52-60), as well as bags (figure 241a) that are used as master packages are conventionally used for the same purpose as DelDuca.  DelDuca even teaches that the term “package” (i.e. master outer package and inner package) can encompass other types of packaging material such as trays, bags and envelopes (see column 4, lines 10-15).  Carr also evidences that the term package can encompass other types of receptacles such as bags and envelopes (see column 4, lines 51-52).
Therefore, to modify DelDuca if necessary and to use a “tray” or a pair of sealed webs of packaging material as the first packaging would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design choice.   Such a modification would also have been a substitution of one conventional expedient for a master container for another, recognized for performing a similar function.
Claim 15 differs from DelDuca in specifically reciting, “the package is one of a plurality of packages, further comprising a shipping container within which a plurality of the packages are contained, wherein the shipping container is adapted to be filled at a facility at a first location and shipped to a retail establishment at a second location remote from the first location.”
It is noted however, that since DelDuca already teaches that the master packages are delivered to retail locations, to thus place these containers into a shipping container would have been obvious to one having ordinary skill in the art.  Such shipping containers can even be construed as various sized bulk transportation containers.  Nonetheless, Garwood clearly teaches that the master containers can be positioned within a corrugated cardboard carton 9702 (see figure 243 and column 140, line 44 to column 141, line 8).  The corrugated cartons are obviously used for shipping the master containers to a second location, such as a retail establishment.  To thus modify DelDuca and to place the master containers within a shipping container would have been obvious to one having ordinary skill in the art, for the purpose of bulk shipping the master containers. 
Regarding claim 16, the combination applied to claim 15 teaches that the packages are “configured” to be opened, the receptacles withdrawn, sealed and displayed for retail sale at the retail establishment (see DelDuca column 6, lines 16-29).  That is, the claims are directed to a packaged product and the combination teaches a plurality of packages, each of which contain a plurality of inner receptacles that have an opening therein.  The inner receptacles are seen to be configured to be withdrawn, sealed and displayed for retail.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 6 above, which relies on DelDuca (US 6231905) as the primary reference,  in further view of Gorlich (US 5866184), Garwood (US 7205016), Bell (US 20120294987) and Becraft (US 20110081460).
Regarding claim 7, DelDuca, Carr, D’Souza and Petersen have been relied on as already discussed above with respect to claim 6.  
Further regarding claim 7, DelDuca teaches that the package is capable of being opened, the receptacles withdrawn and displayed for retail sale (see column 6, lines 16-29).  This is seen to teach the method carried out at a first location with displaying for retail occurring at a second location.  
If it could have been construed that claim 7 differed in specifically reciting that at the second location the package is opened and the individual receptacles are sealed, weighed, labeled and displayed for purchase by consumers, then it is noted that Gorlich, Garwood, Bell and Becraft have been relied on as discussed below.  
Regarding the receptacles being sealed at the second location, it is noted that Gorlich teaches a container for foods such as meat, where the apertures in the package can be subsequently covered by a seal for protecting the integrity of the tray contents (see at least, the abstract and figure 5, item 26 and 38).  To thus modify the combination and to seal the plurality of receptacles after removing from the master container would have been obvious to one having ordinary skill in the art, in view of Gorlich, for the purpose of protecting the contents of contamination.  
Regarding weighing, labeling and displaying for purchase at the second location, Garwood teaches that labelling can be applied to the products after removal from a barrier bag, such as right before retail sale (see column 286, line 54 to column 287, line 21 – a grouping of twelve trays are collated and loaded into a barrier container...in association with figure 240…label... applied at a later time… immediately prior to placing the individual packages for retail sale…).   Bell further evidences that it has been conventional for the retailer to weight and label individual food receptacles at the time of sale (see paragraph 139).  Becraft has only been relied on as further evidence that pre-labeling at a centralized location prior to retail has been a known optional step (see paragraph 148), thus suggesting labeling outside of a centralized location (i.e. a second location).  To thus modify DelDuca and to weigh and label after removal from the master container would thus have been obvious to one having ordinary skill in the art as a conventional expedient for when one would have labeled the individual receptacles for sale.  Additionally, such a modification would have been advantageous so as to be able to customize the label by the retailer.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on DelDuca (US 6231905) as the primary reference, and in further view of Strilich (US 20110086141) and Powrie (US 4097612)
DelDuca, Carr, D’Souza and Petersen have been relied on as discussed above with respect to claim 13.  
Regarding claim 14, the claim differs in specifically reciting that the internal cavity of the package comprises a vacuum applied prior to the addition of the inert gas.
DelDuca is seen to already teach a combination of evacuating and gas flushing (see column 5, lines 50-53).  Additionally however, Strilich teaches that it has been conventional when gas flushing food packages, that the modified atmosphere when flushing can contain a pressure after flushing of about 500 to about 700 millibar (see paragraph 46).  This is seen to suggest that the sealed container would have had some level of vacuum.  Powrie also teaches gas flushing by first applying a vacuum and then flushing with an inert gas at a pressure of 12-28 inches of mercury (i.e. ~0.4 to 0.93atm), which would thus have also resulted in a slight vacuum (column 4, lines 24-29).  To thus modify the combination, which already teaches a modified atmosphere, and to thus use a reduced pressure modified atmosphere would have been an obvious matter of engineering and/or design choice based on conventional expedients for modified atmosphere packaging of foods.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claims 1 and 11 above, which relies on DelDuca (US 6231905) as the primary reference, and in further in view of Colombo (US 6210725).
Further regarding claims 17 and 18, it is noted that if it could have been construed that the outer bag as taught by the combination applied to claims 1 and 11 was not a recloseable opening, then it is noted that Colombo teaches a barrier bag (22) for maintaining a modified atmosphere where the seal to the barrier bag can be a zipper .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, which relies on DelDuca (US 6231905) as the primary reference, and in further in view of DesLauriers (US 20120031798).
Claim 20 differs from the combination applied to claim 1 in reciting that the sliced food product is sliced cheese.  However, as discussed above with respect to claim 19, Petersen also suggests sliced meat and DesLauriers teaches that it has been conventional to package slices of cheese and/or slices of meat (see paragraph 32) and where the cheese slices can also be packaged in a modified atmosphere (see paragraph 3, 18) for the preservation thereof.  To thus modify the combination, which is not seen to be limiting as to the particular type of food, and to thus package slices of cheese would have been obvious to one having ordinary skill in the art, as a matter of engineering and/or design, based on the particular conventional type of food that was desired to be packaged in a modified atmosphere package. 

Response to Arguments
On page 11 of the response, Applicant urges that the amendment that recites that the fluid communication is “primarily” through the opening would be supported by page 7, lines 26-28 and page 8, lines 5-7 of the specification as filed.  However, it is noted that page 7, lines 26-28 do not recite that the fluid communication is “primarily” through the opening but rather, that the fully or partially open receptacles expose each receptacle to the atmosphere and that atmospheric air is removed from the receptacles due to being at least partially open.  This rejection can be overcome by deleting the term “primarily,” because the term would imply that fluid communication can occur via other expedients - which is not clearly disclosed in the specification.

On pages 17-19 of the response, Applicant urges that DelDuca teaches away from the unsealed receptacles having an opening configured to accommodate passage of the food product and where the interior of each receptacle is in fluid communication with the cavity of the first packaging component and that inert gas flows from the internal cavity into each receptacle through the opening.
These urgings are not seen to be sufficient to overcome the rejection as presented herein.  It is noted that DelDuca’s teachings that the term “package” can also read on bags would have suggested to one having ordinary skill in the art that the inner receptacles can indeed be bags (see MPEP 2123).  It is acknowledged that DelDuca’s teachings of perforations would not allow for a sliced product to be accommodated there-through.  However, it is noted that DelDuca also references Carr’s teachings for how to make the inner receptacle permeable.  In this regard, Carr clearly suggests an 

Further on page 19 of the response, Applicant urges that DelDuca’s broad disclosure of bags being alternative structure to the tray 16 is not enabling and DelDuca’s disclosure does not teach or suggest the bag contains either an opening structure or that such a nondisclosed opening would be both sealable and in an unsealed configuration.  
This urging is not seen to be sufficient as it would have been readily apparent and within the ambit of one having ordinary skill in the art to use bags instead of trays.  This is further evidenced by D’Souza who clearly teaches bags as a substitution for the trays commonly used for packaging food products similar to those of DelDuca.  Furthermore, the rejection relies on a combination, where Carr teaches that there can indeed be a “sealable” opening on the inner receptacle. Petersen also teaches an unsealed opening to a container, which would also be sealable, and where said opening has been used for extending shelf-life via the inert gas that can flow into the container via said opening. 

On page 19 of the response, Applicant urges that one of ordinary skill in the art would not construe DelDuca’s small holes in the film as openings that would be configured to accommodate passage of sliced food product.
This is acknowledged.  It is further noted however, that DelDuca references Carr who teaches larger openings that allow for gas exchange, which can clearly be construed as openings that can be configured for introducing sliced food there-through, especially as there is no limitation to the particular size of the sliced food.    Furthermore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Petersen provides evidence that one can also use the opening of the inner receptacle as the expedient for allowing gas exchange between the cavity of the outer container and the inner container, so as to preserve the contents of the inner container.  It would have been obvious to one having ordinary skill in the art that Carr’s unsealed opening would have functioned similarly to a conventional opening in a bag, especially as the purpose of each opening is to allow gas exchange and to extend the shelf-life of the product via the inert gas within the outer container.

On pages 19-20 of the response, Applicant urges that DelDuca is nonanalogous such that there is no motivation to make the combination with Carr and Petersen, especially because DelDuca’s outer package is to be used for properly timing the blooming of meat, while the present invention is directed to preserving shelf-life for ready to eat food products.
These urgings are not seen to be sufficient to overcome the rejection.  It is initially noted that while DelDuca is indeed also related to controlling blooming of meat, DelDuca equally discusses extending the shelf life of raw meats or other food (see column 1, lines 7-10; column 2, lines 30-37).  DelDuca provides this extension of shelf life by providing inner receptacles that are indeed in fluid communication with an outer master package that has an inert atmosphere therein and where the combination also removes oxygen from the inner receptacles.  DelDuca is also not seen to be limiting to only meat, as evidenced by column 1, lines 7-10.  Therefore, the reference is seen to be reasonably pertinent to the problem with which applicant was concerned as well as in a similar field of endeavor.  It is also noted that the independent claims do not specifically recite “ready to eat” food products.  It is acknowledged that claims 19 and 20 recite deli meat and cheese; however the prior art teaches a similar concept as already disclosed by DelDuca for sliced deli meat and where sliced cheese can be advantageously packaged in a modified atmosphere for preservation thereof.

On pages 20-22 of the response, Applicant urges that Carr teaches away from the openings as recited in the claimed invention because Carr discloses that covering the larger holes with a label prevents meat juice from leaking and preventing 
These urgings are not seen to be sufficient to overcome the combination.  It is acknowledged that Carr’s disclosure states that the preference is to use a label to cover the opening.  However, Carr’s disclosure equally suggests to one having ordinary skill in the art that the openings can clearly be left exposed provided that one handles the package more carefully to prevent leaking.  Furthermore, in view of the combination, which teaches the use of an opening in an inner receptacle as the expedient for allowing gas exchange between the inner receptacles and the inert atmosphere of an outer master package, it is not seen that the combination teaches away from using a bag opening for performing this same function.  

Further on page 22 of the response, similar to DelDuca, Applicant urges that Carr’s disclosure that the inner package can also be a bag, amongst other types of receptacles is not seen to be enabling.  
These urgings are not seen to be sufficient for the reasons similarly discussed above with respect to DelDuca.

Applicant’s urgings on pages 22-23 regarding the contents being substantially visible is moot in view of the new grounds of rejection necessitated by the amendment.


On pages 23-24 of the response, regarding Petersen, Applicant urges that the Petersen package can keep foods fresh after the outer packaging film has been broken and where the tray allows for easier stacking and where the associated lid provides added support to the tray.  Applicant urges that these teachings are not found or relevant to a bag type receptacle; and Petersen does not teach the structure of the plurality of receptacles as currently claimed.  
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Petersen has been relied on to show that an open package can be equally applicable for allowing an inert gas to flow therein, for the purpose of extending the shelf-life of the contents.  This would have been equally applicable to other forms of inner receptacles, such as the bags as suggested by the DelDuca/Carr/D’Souza combination.   It is further noted that similar to DelDuca, Petersen teaches a sealed outer pouch (see figure 1 of Petersen and figure 1 and 7 of DelDuca), within which an inert gas is injected, where the inert gas can flow into the receptacles and help to extend the shelf-life of the contents.
Further on page 24 of the response, Applicant urges that Petersen’s teachings of a single receptacle teaches away from the outer package containing a plurality of receptacles.  
This urging is not seen to be sufficient as DelDuca teaches that the outer package can comprise a single inner receptacle, but can also have a plurality of inner receptacles therein (see figure 1 and 7).

On page 25 of the response, Applicant urges that like DelDuca, Garwood is not pertinent to the problem of extending shelf-life of sliced ready to eat foods and that meat blooming as taught by Garwood in not in the same field of endeavor as packaging systems for pre-sliced ready to eat food.
It is noted however, that similar to the discussion above, the independent claims do not recite “ready to eat” foods.  Furthermore, Garwood is also directed to prolonging the shelf-life of perishable goods (see column 1, lines 33-37).  Also, while Garwood does disclose controlling blooming of red meat, Garwood is also equally applicable to “any other perishable item …. (see column 183, line 62 to column 184, line 4).  

On page 26 of the response, regarding Gorlich, Applicant urges that the reference teaches away from the present invention by disclosing the inverse of the claimed method of claim 7.
This urging is not seen to be sufficient to overcome the rejection.  While Gorlich teaches a “sealed, unsealed, sealed” type step, the DelDuca/Carr/Petersen/D’Souza combination already teaches that the inner receptacles are unsealed.  This combination further teaches that the inner unsealed receptacles can be removed from the outer package and then displayed for retail.  At this point, it would have been obvious to one having ordinary skill in the art to close openings as taught by Carr and Petersen 

On page 27 of the response, regarding Strilich, Applicant urges that the reference does not teach applying a vacuum prior to addition of an inert gas.
However, by suggesting that the modified atmosphere present in the package is at a pressure of 500-700mbar, which is below atmospheric pressure, it would have been obvious to one having ordinary skill in the art that there would have been a vacuum applied so as to reduce the pressure inside the package.  In any event, DelDuca at column 5, lines 50-53, suggests evacuation and gas flushing; as does Powrie.

The remainder of Applicant’s arguments on pages 29-32 are directed to the Delcaration filed February 22, 2021 and have been discussed below.
The Declaration filed February 22, 2021 is acknowledged however is not seen to be sufficient to overcome the rejections as presented above, for the following reasons:
On paragraph 23 of the Declaration, it is stated that storage of raw meats and storage of cooked ready-to-eat food products are both distinct areas of technology and address different concerns using different methods.  It is stated that the meat blooming as disclosed in DelDuca and Carr is not present when dealing with sliced ready to eat perishable food and thus, one of skill in the art would not have been motivated to combine the teachings of these references with those of cooked ready to eat packaging.
It is initially noted that the independent claims do not recite ready to eat food.  Furthermore, DelDuca, while primarily discussing meat blooming, is clearly also directed to other foods and extending the shelf life of the foods (see column 1, lines 7-10; column 2, lines 30-37).  DelDuca provides this extension of shelf life by providing inner receptacles that are indeed in fluid communication with an outer master package that has an inert atmosphere therein and where the combination also removes oxygen from the inner receptacles.  DelDuca is also not seen to be limiting to only meat, as evidenced by column 1, lines 7-10.    

On paragraph 24 of the Declaration, it is stated that sliced ready to eat products between 1/16 to 1/4 inches thick are generally circular or square and have a planar area between 9-26 square inches and would lack the elasticity or rigidity to withstand bends and sharp contortions such that they would not be able to fit through Carr’s largest contemplated opening of 0.75 inches.
It is noted however, that these statements are not commensurate in scope with the claims, which do not provide any specificity as to the particulars of the sliced foods.  It is further noted that the ability of the sliced food to bend would also have been a function of the particulars of the type and size and thickness of the food.  Furthermore, it is noted that the combination is still seen to suggest the use of an opening in the inner receptacles for the known purpose of extending the shelf life of the contents by providing a gas exchange with an inert atmosphere within an outer master package.  


On paragraph 26, the Declaration states that Carr clearly encourages covering the openings and leaving them open is not ideal.
This is indeed acknowledged; however, it is further noted that Carr’s disclosure equally suggests to one having ordinary skill in the art that the openings can clearly be left exposed provided that one handles the package more carefully to prevent leaking.  Furthermore, in view of the combination, which teaches the use of an opening in an inner receptacle as the expedient for allowing gas exchange between the inner receptacles and the inert atmosphere of an outer master package, it is not seen that the combination teaches away from using a bag opening for performing this same function (MPEP 2123).  
The statements in the Declaration on paragraph 27-28 are moot as the Dicosola reference has been withdrawn.

On paragraph 29, the Declaration states that Petersen’s disclosure is clearly directed to a tray having stacking features which would not have been applicable to bags.
It is initially noted that the independent claims do not specifically recite that the inner receptacles are bags.  In any case, Petersen has been relied on to show that an open package can be equally applicable for allowing an inert gas to flow therein, for the purpose of extending the shelf-life of the contents.  This would have been equally applicable to other forms of inner receptacles, such as the bags as suggested by the DelDuca/Carr/D’Souza combination.   It is further noted that similar to DelDuca, Petersen teaches a sealed outer pouch (see figure 1 of Petersen and figure 1 and 7 of 

Paragraph 30 of the Declaration states that providing a plurality of inner receptacles provides a time, labor and cost savings as compared to a single serving package and such a benefit would not be realized by containing only one receptacle within the packaging component and thus the claimed invention is distinguished from Petersen in this regard.
It is noted however, that DelDuca, the primary reference, already evidences placement of a plurality of receptacles within an outer master pack.  Such a package would also have provided some form of savings of time, labor and cost compared to a single package.  Petersen further evidences another known expedient for how to allow an inert atmosphere from an outer package to interact with the contents of an inner receptacle so as to extend the shelf-life thereof.  DelDuca is seen to teach that the outer master pack has an inert atmosphere that interacts with the contents of the plurality of inner receptacles for extending the shelf-life thereof.

The statements in the Declaration on paragraph 31 are moot as the Evergreen-Packaging reference has been withdrawn.


On paragraph 32, regarding Garwood, the Declaration states that the atmosphere in the individual retail packages and the master package is managed different for different reason and the relationship between the outer packages and the 
It is noted however, that like DelDuca, Garwood is also directed to prolonging the shelf-life of perishable goods (see column 1, lines 33-37).  Also, while Garwood does disclose controlling blooming of red meat, Garwood is also equally applicable to “any other perishable item …. (see column 183, line 62 to column 184, line 4).   

The remarks on paragraph 33 of the Declaration directed to Gorlich and paragraph 35 directed to Strilich are similar to those presented above with respect to Applicant’s arguments and are thus not sufficient for the reasons discussed above.

Paragraph 39 of the Declaration provides a grave showing the relative increase in sales of the commercial embodiment from 2016 to 2020.  
The sales data is acknowledged.  It is noted however, that there is not seen to be a sufficient showing that the commercial success is directly derived from the invention claimed in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion, or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc; where conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight (see MPEP 716.03(b)(I)).  Furthermore, it is not clear that the sales figures are adequately defined, as gross sales figures do not show commercial success absent evidence as to market share or as to what sales would normally be expected in the market (see MPEP 716.03(b)(IV)).
Paragraph 40 of the Declaration states that the claimed invention address the need to increase point of sale efficiency while reducing employee injuries and minimizing the work required at retail to display the plurality of receptacles for display.
It is noted however, that the prior art already teaches providing a plurality of receptacles that remain fresh within an outer master pack (and which are in fluid communication with the inert atmosphere of the master pack) and where the retailer need not have to package the food within the inner receptacles but rather, need only to open the master pack in order to display the inner receptacles for retail.  
At paragraph 41, the Declaration exhibits evidence of copying.  
This is acknowledged, however it is noted that more than the mere fact of copying is necessary to make that action significant because copying may be attributable to other factors (see MPEP 716.06).
The analysis of two of Albertsons Companies divisions, as detailed at paragraph 42 of the Declaration is acknowledged. 
It is noted that it is not clear as to whether the “Grab and Go” products of the above Albertsons divisions are Applicant’s claimed product (i.e. “Grab & Go”).  It appears that this is the case but clarification is required because this section also refers to “food products sold as “Grab and Go” products were sliced and bagged in-store, in accordance with a conventional method.”   Additionally, it is noted that the cost savings shown in this section are based on assumptions regarding labor rates, average product weight and therefore is not seen to be supported by sufficient evidence.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792